Citation Nr: 1218589	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Attorney Salvador Medina De La Cruz


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1993 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO did not reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  A timely appeal was noted from that decision.  By a decision dated May 1996, the Board granted the Veteran's application to reopen his previously denied claim and remanded the matter to the RO for additional development.  

In November 1994, the Veteran testified before a decision review officer (DRO) at a hearing.  A copy of the transcript is in the file and has been reviewed.  

In August 2002, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the August 2002 Board decision pursuant to the Joint Motion, and remanded the case to the Board for re-adjudication consistent with its Order.  

The Board again denied entitlement to service connection for an acquired psychiatric disorder in a decision dated June 2007.  The Veteran subsequently appealed that decision to the Court.  In November 2009, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the June 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for re-adjudication consistent with its Order.  

In January 2011, this claim was remanded for further adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

Recent VA treatment records have been received.  These records state the Veteran likely has vascular dementia; psychotic disorder not otherwise specified; and repeatedly states that PTSD by history is to be ruled out.  (See May 2010, August 2011 and December 2011 VA treatment records.)  The May 2010 VA record states that a probable cause for the cognitive deterioration was multifactorial; vascular and Alzheimer's disease were mentioned.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection claim for a mental health disability encompasses all psychiatric disabilities shown or alleged), the Board finds that further development is warranted.  

On remand, the Veteran should be given notice of the information and evidence not of record that is necessary to substantiate a claim for service connection for PTSD under 38 C.F.R. § 3.304(f) generally (typical PTSD notice).  The Veteran's service personnel records should be also requested and associated with the file.  

Finally, the Veteran should receive a new VA examination.  The examiner should state whether it is likely, as likely as not, or unlikely that a psychiatric disability was incurred or aggravated in service.  The examiner should review the entire file in full, but to summarize, the Veteran has been variously diagnosed with different psychiatric disabilities over time.  The Veteran separated from service in 1954.  Anxiety reaction was diagnosed by Dr. J.R.P. in July 1960.  In April 1976, Dr. J.R.P. said he saw and treated the Veteran since 1955 depression or anxiety reaction.  In August 1976, Dr. J.I.O. said in 1968, the Veteran was having symptoms of mental illness and Dr. J.I.O. began to treat him for acute schizophrenia.  In August 1979 Dr. L.J.O.R. diagnosed "neurosis-anxiety chronic."  An October 1997 VA addendum showed a diagnosis of general anxiety disorder with strong histrionic and somatization features.  The current diagnoses of dementia are mentioned above.  

A positive nexus opinion is in the file from Dr. J.F.C. (See June 1983 DRO hearing regarding a claim for pension, Transcript, pp 3-5; June 1997 report; July 2000 report; and August 2005 note).  A September 1997 VA examination report and VA social and industrial field survey, October 1997 report addendum and July 2001 report addendum collectively provided a negative nexus opinion.  They also stated that based on an August 1976 record from Dr. J.I.O. the earliest clinical evidence of a neuropsychiatric disorder was 1968.  

The examiner should also be aware of records from 1976 and 1983 that reference the Veteran's involvement in work accidents.  A March 1983 Social Security Administration psychiatric evaluation by Dr. E.G. stated that the Veteran had accidents at work where he injured his head and back as well as suffered electric shocks.  The August 1976 record from Dr. J.I.O. and an April 1976 record from Dr. M.C.V. also noted work accidents.  

Finally, the Board does not find the Veteran to be a reliable historian.  Several medical records reference the Veteran as deceiving, histrionic, and contradictory.  (See March 1978 VA examination report and October 1997 VA examination report addendum.)  The Veteran said he was in combat at the November 1994 DRO hearing, however, he also said he was injured in service and given Bronze Stars.  (Transcript, p 5.)  His DD 214 refutes that he received any wounds as a result of action with enemy forces.  Lay statements were submitted and writers stated they knew the Veteran in service and he had symptoms when his father died and he could not come home.  (Undated R.S. letter, October 1993 L.R. letter).  Other statements show the Veteran reported being in combat to them, but no statements show the Veteran was observed in combat in service.  (See November 1996 E.S. letter and November 1995 P.M. letter.)  Recent clinical assessments have included dementia.  



Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. First, notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim for service connection for PTSD under 38 C.F.R. § 3.304(f) generally (typical PTSD notice).  Associate a copy of the notice with the claims file.  

2. Request service personnel records and associate them with the file.  A negative response is requested and should be placed in the file.  

3. After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  If the Veteran is unavailable for examination due to his health and age, an opinion only should be rendered.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s) and should state whether it is likely, as likely as not, or unlikely that any diagnosed psychiatric disability is related to service.  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is requested.  

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record.  

4. Finally, re-adjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

